DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-16, and 19-30 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tri Dang on 6/9/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method of operating hydraulically powered electric generators comprising opposing stators spaced apart by an armature, the method comprising:
positioning the armature against a first stator;
establishing a conduction path through a coil of the first stator; 
hydraulically moving the armature away from the first stator to capture electrical energy resulting from a collapse in magnetic field in the first stator and the armature;
magnetically holding the armature against the first stator for a specific time period;
coupling the coil of the first stator to an electrical energy utilization or storage device having a first polarity; and
after the specific time period, disconnecting the electrical energy utilization or storage device, and then hydraulically moving the armature away from the first stator to initiate an opening of an air gap between the first stator and the armature;
wherein a first switching device coupled to the coil of the first stator is forward biased to provide the conduction path through the coil of the first stator.

2.	(Canceled)

3.	(Canceled)

4.	(Canceled)

5.	(Canceled)

6.	(Currently Amended) The method of claim 1, further comprising before a maximum air gap between the first stator and the armature is achieved, reconnecting the electrical energy utilization or storage device, wherein the electrical energy utilization or storage device has a second polarity opposite of the first polarity.

7.	(Original) The method of claim 6, wherein the electrical energy utilization or storage device is coupled to the coil of the first stator through a second switching device to pass electrical current to charge the electrical energy utilization or storage device.

8.	(Original) The method of claim 7, further comprising when the maximum air gap between the first stator and the armature is achieved, switching out the first switching device to allow the magnetic field to collapse, the energy in the magnetic field being 

9.	(Currently Amended) The method of claim 1, wherein 

10.	(Currently Amended) The method of claim 1, wherein the coil of the first stator has a shady effect on the magnetic field in the first stator and the armature, and wherein a circulating current is generated in the coil to resist and slow the collapse of the magnetic field.

11.	(Original) The method of claim 1, wherein the armature is moved away from the first stator to a second stator.

12.	(Currently Amended) The method of claim 1, wherein the electrical energy utilization or storage device is a battery.

13.	(Original) The method of claim 1, wherein position of the armature is controlled by hydraulic pistons comprised in the hydraulically powered electric generators, each hydraulic piston coupled to a source of high pressure hydraulic fluid and a low pressure reservoir or vent through a three-way valve.

14.	(Original) The method of claim 8, further comprising injecting a forward conduction voltage drop of the second switching device charging the electrical energy utilization or storage device.

15.	(Currently Amended) The method of claim 1, further comprising coupling the coil of the first stator to the electrical energy utilization or storage device through a second switching device, the electrical energy utilization or storage device having a second polarity opposite of the first polarity.

16.	(Original) The method of claim 15, further comprising after the specific time period, switching out the first switching device, and then hydraulically moving the armature away from the first stator to initiate an opening of an air gap between the first stator and the armature, whereby less energy is temporarily stored in the air gap.

17.	(Canceled)

18.	(Canceled)

19.	(Currently Amended) The method of claim 1, further comprising reconnecting the electrical energy utilization or storage device and a second switching device, 

20.	(Original) The method of claim 1, wherein the armature is hydraulically controlled using hemp, water, or ammonia (NH3).

21. 	(Original) A method of operating hydraulically powered electric generators comprising opposing stators spaced apart by a hydraulically controlled armature and an air gap, each of the opposing stators having at least one coil, the method comprising:
positioning the hydraulically controlled armature against one of the stators;
establishing electrical current in a coil of the stator to establish a magnetic field in the stator and the armature, during which a first diode coupled to the coil is reverse biased;
establishing a conduction path through the coil, wherein the first diode is forward biased to provide the conduction path through the coil; and
hydraulically forcing the armature away from the stator to capture electrical energy resulting from a collapse in magnetic field in the stator and the armature.

22.	(Original) The method of claim 21, further comprising:
magnetically holding the armature against the stator for a specific time period; and
shortly after the specific time period, disconnecting a battery connected to the coil and then hydraulically forcing the armature away from the stator to initiate a rapid opening of the air gap, wherein the battery includes a first polarity.

23.	(Original) The method of claim 22, further comprising before a maximum air gap is achieved, reconnecting the battery with a second polarity opposite of the first polarity, wherein the battery is connected through a second diode to pass electrical current to charge the battery and to block electrical current tending to discharge the battery.

24.	(Original) The method of claim 23, further comprising when the maximum air gap is achieved, disconnecting the first diode to allow the magnetic field to collapse, wherein energy in the magnetic field is captured through the second diode to charge the battery.

25.	(Original) The method of claim 21, further comprising:
magnetically holding the armature against the stator for a specific time period; and
prior to hydraulically forcing the armature away from the stator, switching out the first diode to reduce a shading effect of the coil.

26.	(Original) The method of claim 21, wherein the armature is hydraulically controlled using hemp, water, or ammonia (NH3).

27.	(Original) A method of operating hydraulically powered electric generators comprising opposing stators spaced apart by a hydraulically controlled armature and an air gap, each of the opposing stators having at least one coil, the method comprising:
causing the hydraulically controlled armature to position against one of the stators;

disconnecting the battery from the coil after the conduction path is established for a first specific time period; 
after a second specific time period, reconnecting the battery and a diode wherein the battery is connected to the coil through the diode; and then
hydraulically moving the armature away from the stator to capture electrical energy resulting from a collapse in magnetic field in the stator and the armature.

28.	(Original) The method of claim 27, wherein the armature is hydraulically controlled using hemp, water, or ammonia (NH3).

29.	(Original) A method of operating hydraulically powered electric generators comprising opposing stators spaced apart by a hydraulically controlled armature and an air gap, each of the opposing stators having at least one coil, the method comprising:
causing the hydraulically controlled armature to position against one of the stators;
establishing a conduction path through a coil of the stator for a specific time period, the coil being connected to a battery through a diode, wherein the diode is reverse biased; and then
hydraulically moving the armature away from the stator to initiate an opening of the air gap and to capture electrical energy resulting from a collapse in magnetic field in the stator and the armature.

30.	(Original) The method of claim 29, wherein the armature is hydraulically controlled using hemp, water, or ammonia (NH3).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of operating hydraulically powered electric generators comprising opposing stators spaced apart by an armature, the method comprising: magnetically holding the armature against the first stator for a specific time period; coupling the coil of the first stator to an electrical energy utilization or storage device having a first polarity; and after the specific time period, disconnecting the electrical energy utilization or storage device, and then hydraulically moving the armature away from the first stator to initiate an opening of an air gap between the first stator and the armature; wherein a first switching device coupled to the coil of the first stator is forward biased to provide the conduction path through the coil of the first stator.
Regarding claim 21, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of operating hydraulically powered electric generators comprising opposing stators spaced apart by a hydraulically controlled armature and an air gap, each of the opposing stators having at least one coil, the method comprising: positioning the hydraulically controlled armature against one of the stators; establishing electrical current in a coil of the stator to establish a magnetic field in the stator and the armature, during which a first diode coupled to the coil is reverse biased; establishing a conduction path through the coil, wherein the first diode is forward biased to provide the conduction path through the coil; and hydraulically forcing the armature away from the stator to capture electrical energy resulting from a collapse in magnetic field in the stator and the armature.
Regarding claim 27, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of operating hydraulically powered electric generators comprising opposing stators spaced apart by a hydraulically controlled armature and an air gap, each of the opposing stators having at least one coil, the method comprising: causing the hydraulically controlled armature to position against one of the stators; establishing a conduction path through a coil of the stator, wherein the coil is connected to a battery; disconnecting the battery from the coil after the conduction path is established for a first specific time period; after a second specific time period, reconnecting the battery and a diode wherein the battery is connected to the coil through the diode; and then hydraulically moving the armature away from the stator to capture electrical energy resulting from a collapse in magnetic field in the stator and the armature.
Regarding claim 29, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of operating hydraulically powered electric generators comprising opposing stators spaced apart by a hydraulically controlled armature and an air gap, each of the opposing stators having at least one coil, the method comprising: causing the hydraulically controlled armature to position against one of the stators; establishing a conduction path through a coil of the stator for a specific time period, the coil being connected to a battery through a diode, wherein the diode is reverse biased; and then hydraulically moving the armature away from the stator to initiate an opening of the air gap and to capture electrical energy resulting from a collapse in magnetic field in the stator and the armature,
Claims 6-16, 19-20, 22-26, 28, and 30 are considered allowable based on their respective dependence on allowed claims 1, 21, 27, and 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140191595 A1 to Miles et al. is considered to be the closest prior art to the present invention. Miles et al. discloses a rotor (Fig. 1: 12) disposed between opposing stators (22), wherein rotor movement away from the stators captures electrical energy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832